       Case 1:16-cv-00465-WJ-LF Document 696 Filed 03/05/21 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

IN RE: GOLD KING MINE RELEASE
IN SAN JUAN COUNTY, COLORADO,                                        No. 1:18-md-02824-WJ
ON AUGUST 5, 2015

This Document Relates to: No. 1:16-cv-00465-WJ-LF

               MEMORANDUM OPINION AND ORDER
OVERRULING THE UNITED STATES’ OBJECTIONS TO THE SPECIAL MASTER'S
     ORDER ON NEW MEXICO'S MOTION FOR PROTECTIVE ORDER

       THIS MATTER comes before the Court on the United States’ Objections to the Special

Master's Order on New Mexico's Motion for Protective Order, Doc. 1004, filed January 6, 2021

(“Objections”).

       After receiving Defendant United States of America's ("United States") Notice of

Deposition, Plaintiffs State of New Mexico ("New Mexico") and the New Mexico Environment

Department ("NMED") filed a motion for a protective order regarding deposition topics. See

Doc. 884, filed October 26, 2020. New Mexico and NMED argued that because New Mexico has

a "divided executive" structure, the Attorney General cannot be compelled to respond to discovery

directed at nonparty departments or agencies. New Mexico and NMED also objected to the

deposition topics as improperly seeking legal opinions, as overbroad, and as seeking premature

disclosure of expert work product.

       After a hearing, Special Master Honorable Alan C. Torgerson granted in part and denied

in part New Mexico and NMED's motion for protective order. See Doc. 980, filed December 23,

2020 ("Special Master's Order").

       The United States objects to: (i) the Special Master's Order's "holding that the State 'cannot

compel an independent state agency or department' to produce documents under Rule 34 ...[t]hat

issue was not before the Special Master and is not supported by case law;" (ii) "the Order's
       Case 1:16-cv-00465-WJ-LF Document 696 Filed 03/05/21 Page 2 of 14




limitations on Topics 2 through 6, namely that the New Mexico Plaintiff's representative need not

testify as to information that has been disclosed or is publicly available and need not 'educate

himself/herself regarding information available to other state agencies or departments ... [t]hese

limitations are inconsistent with the language and purpose of Rule 30(b)(6), which requires

testimony on 'information known or reasonably available' to the organization;" and (iii) "the Order

excusing the New Mexico Plaintiff from testifying entirely on Topics 1(c), 7, and 8, which concern

matters central to the plaintiff's own allegations, such as lost taxes and 'the effect of the August 5,

2015, Gold King Mine release on the environment in New Mexico.'" Objections at 7.

Scope of New Mexico's Discovery Obligations

       The Special Master found that "regardless of who the New Mexico Plaintiff(s) is or are,

the State of New Mexico cannot compel an independent state agency or department (other than the

Environment Department) to produce documents or produce a witness to testify in response to the

Rule 30(b)(6) Notice unless the state agencies or departments do so voluntarily in cooperation

[with] the New Mexico Attorney General." Special Master's Order at 5-6; Fed. R. Civ. P. 30(b)(6)

(Rule 30(b)(6) provides that when a notice is directed to an organization, the organization "must

then designate one or more officers, directors, or managing agents, or designate other persons who

consent to testify on its behalf" and "[t]he persons designated must testify about information known

or reasonably available to the organization"). The Special Master made his finding after stating:

       The New Mexico Attorney General represents only one agency in this lawsuit – the
       New Mexico Environment Department. The New Mexico Attorney General does
       not represent the other state agencies, departments, institutions, and universities
       listed in the Rule 30(b)(6) Notice in this lawsuit. This limitation applies whether
       the State of New Mexico brought this lawsuit on behalf of its citizens through the
       New Mexico Attorney General in order to assert claims for economic damages
       allegedly suffered by the State, and also on behalf of the New Mexico Environment
       Department, which is making claims for costs expended by the Department in
       response to the Gold King Mine release and for future expenses that are alleged
       will be incurred by the Department as a result of the Gold King Mine release or

                                                  2
       Case 1:16-cv-00465-WJ-LF Document 696 Filed 03/05/21 Page 3 of 14




       whether the State of New Mexico brought this lawsuit solely on behalf of the
       Environment Department. Neither the State of New Mexico through the New
       Mexico Attorney General nor the New Mexico Environment Department have the
       authority or ability to produce Rule 30(b)(6) witnesses from the named agencies,
       departments and institutions in response to the Notice without the voluntary
       cooperation from these other state entities.

              The New Mexico Attorney General is an elected official whose duties
       include the representation of the State of New Mexico in litigation. NMSA §8-5-
       2(B). The Attorney General does not answer to the Governor, who is a separately
       elected official. This dual form of governmental authority is known as a dual
       executive branch or divided executive branch. Most New Mexico state agencies
       and department are under gubernatorial control, not the control of the New Mexico
       Attorney General. See, NMSA §§9-1-1 through 9-29-12.

Special Master's Order at 2-3.

       The United States asserts that the "Court should vacate or reverse the [Special Master's]

Order's holding that 'regardless of who the New Mexico Plaintiff(s) is or are, the State of New

Mexico cannot compel an independent state agency or department (other than the Environment

Department to produce documents'" because the "scope of discovery obligations under Rule 34

was not before the Special Master. Objections at 7-8. The Court overrules the United States'

objection that the scope of Rule 34 discovery obligations was not before the Special Master

because the Court has ordered the Special Master to "hear and determine all non-dispositive

pretrial matters" which include the scope of discovery. Order of Reference at 5, Doc. 69, filed

September 14, 2018.

       The United States also "objects to the [Special Master's] Order's holding that the New

Mexico Plaintiff's discovery obligation is the same 'regardless of who the New Mexico Plaintiff(s)

is or are.'" Objections at 5. The United States asserts that the Special Master's "Order based its

decision on the New Mexico Plaintiff's representation that the State has a 'divided executive branch

system,' which means the plaintiff cannot 'compel' the production of documents from agencies

other than the NMED." Objections at 3. The United States contends that "if the State were a

                                                 3
       Case 1:16-cv-00465-WJ-LF Document 696 Filed 03/05/21 Page 4 of 14




plaintiff in addition to the NMED, the scope of both plaintiffs' collective discovery obligation

would be broader." Objections at 5; see also Order 3-4, Doc. 1107, filed February 18, 2021 (stating

that the State of New Mexico is also a plaintiff in addition to NMED). The United States asserts

that the Special Master's "Order's holding, if allowed to stand, could have the practical effect of

excusing the State of New Mexico from any discovery besides non-privileged information that

resides with the Attorney General's office." Objections at 10. The United States also asserts that

"the case law relied upon in the Order does not support the proposition that states with a dual

executive structure like New Mexico are entirely excused from discovery" stating:

       None of the cases cited in the Order concerned a case in which a state was a party
       in its capacity as parens patriae, as the New Mexico Plaintiff claims to be here ...
       [in two cases cited in the Order the cases were brought by the New York
       Department of Transportation and employees and state agencies, the State of New
       York was not a plaintiff in either case] ... All other cases cited in the Order were
       enforcement actions brought under specific authority given to a state attorney
       general ... The only case identified by the parties which addresses the scope of
       discovery where a state brings an action in its capacity as parens patriae is
       Washington v. GEO Grp., 2018 WL 9457998, at *3 (W.D. Wash. 2018). The Court
       in GEO Grp. held that because the attorney general had "explicitly brought this case
       as parens patriae on behalf of the State of Washington," the attorney general must
       "produce all relevant, responsive, non-privileged information held by the State of
       Washington, including its agencies." Id. Although this case was discussed at oral
       argument, Ex. 1 at 32:22—34:19, it was not cited in the Order. If the State rather
       than NMED is the plaintiff in this action, discovery must extend to the state as a
       whole.

Objections at 11-12.

       The Court overrules the United States' objection "to the [Special Master's] Order's holding

that the New Mexico Plaintiff's discovery obligation is the same 'regardless of who the New

Mexico Plaintiff(s) is or are.'" The New Mexico Attorney General and Governor are separately

elected officials. See N.M. Const. Art. 5, § 1 ("The executive department shall consist of a

governor ... [and] attorney general ... who shall ... be elected"). The New Mexico Attorney

General's duties include representing the State of New Mexico in lawsuits. See N.M.S.A. § 8-5-

                                                4
       Case 1:16-cv-00465-WJ-LF Document 696 Filed 03/05/21 Page 5 of 14




2(B) ("the attorney general shall ... prosecute and defend in any other court ... all actions ... in

which the state may be a party or interested when, in his judgment, the interest of the state requires

such action or when requested to do so by the governor"); N.M.S.A. § 36-1-19 ("no one shall

represent the state ... except the attorney general"). The secretaries of the State's departments do

not answer to the New Mexico Attorney general; many of them are "responsible to the governor

for the operation of the department." N.M.S.A. § 9-7A-6 (NMED); N.M.S.A. § 9-11-6 (Taxation

and Revenue Department); N.M.S.A. § 9-15A-6 (Tourism Department); see also N.M.S.A. § 76-

1-1 ("The New Mexico department of agriculture is created under the control of the board of

regents of New Mexico state university"). While New Mexico law sets forth the duties and general

powers of the various state department secretaries, the United States has not cited, and the Court

has not found, any New Mexico law that requires the secretaries to comply with requests from the

New Mexico Attorney General. See N.M.S.A. § 9-7A-6(B)(5) (setting forth the duties and general

powers of the secretary of the NMED); N.M.S.A. § 9-11-6 (setting forth the duties and general

powers of the secretary of the Taxation and Revenue Department); N.M.S.A. § 9-15A-6 (setting

forth the duties and general powers of the secretary of the Tourism Department); see also

N.M.S.A. § 76-1-2(A, D) (setting forth the powers and authority of the board of regents of New

Mexico state university, relative to the New Mexico department of agriculture, and the duties of

the director of the New Mexico department of agriculture). The United States has also not cited,

and the Court has not found, any New Mexico law that gives the New Mexico Attorney General

the duty, authority or power to require the secretaries of State departments and agencies to comply

with his requests. The federal district court decision in GEO Grp., to which the United States

refers, is not binding on this Court in part because that decision was based partly on Washington

state law. See GEO Grp., 2018 WL 9457998 at *3 (stating "Because the [Attorney General's



                                                  5
       Case 1:16-cv-00465-WJ-LF Document 696 Filed 03/05/21 Page 6 of 14




Office] is the law firm to the State of Washington, the AGO should respond to and produce

discovery on behalf of the State of Washington, including its agencies"); see also R.C.W.A.

§ 43.10.030(2) ("The attorney general shall ... Institute and prosecute all actions and proceedings

for, or for the use of the state, which may be necessary in the execution of the duties of any state

officer"). It appears that under Washington state law, the attorney general has the power to obtain

documents from non-party state agencies. See State v. Reed, 429 F.2d 870, 872 (Wash. 1967) (en

banc) (stating "since the attorney general of the state is the legally-constituted adviser on legal

matters to the [non-party] superintendent of the state hospital and the director of institutions (RCW

43.10.030, 040), a request-upon notice to the defendant-to the attorney general to instruct and

advise the superintendent may have [obtained the evidence]"). The United States has not cited any

New Mexico law showing that the New Mexico Attorney General has the power to compel other

state agencies to produce documents.

Limitations on Topics 2-6

       The Special Master entered his Order after reviewing the briefs, other pleadings in this case

and after holding a hearing on this matter. The Special Master noted that "the State of New Mexico

has worked with various state agencies or departments to voluntarily produce information and has

been able, as a result, to produce approximately 100,000 documents that were originally in the

possession, custody, or control of agencies or departments other than the New Mexico

Environment Department." Special Master's Order at 4. The Special Master also recognized:

       the quandary that has arisen. The United States wants to obtain certain admissions
       from the Plaintiff the State of New Mexico or the New Mexico Environment
       Department on the allegations in the Second Amended Complaint, especially on
       the scope of its alleged damages. The State of New Mexico argues that
       representatives from either the Attorney General's office or the New Mexico
       Environment Department are not knowledgeable about certain of these topics, and
       it would be a waste of time and resources to have these representatives testify. At
       most, these representatives would be able to testify that in preparation for the State

                                                 6
       Case 1:16-cv-00465-WJ-LF Document 696 Filed 03/05/21 Page 7 of 14




       of New Mexico's or the New Mexico Environmental Department's case in chief the
       Attorney General's office obtained data from other agencies such as the Department
       of Taxation and Revenue or the Department of Tourism and turned the data over to
       experts who are in the process of preparing their reports. The State of New Mexico
       says that most of the information being sought in the Rule 30(b)(6) Notice will be
       produced in the course of the production of its expert reports. Moreover, the State
       argues, if the United States really wants this information prior to the production of
       expert reports, it should approach the various state agencies and departments and
       try to obtain voluntary testimony on certain topics. The United States insists that it
       wants testimony that is binding on the Plaintiff or Plaintiffs, whoever that may be,
       and not testimony that is binding just on various state agencies and department.

Special Master's Order at 10-11.

       The Special Master ordered that:

       a representative from the State of New Mexico [will be ordered'] to testify on
       Topics 1(a) and 1(b), Topic 9, and Topic 10, as discussed below, to the extent the
       witness has knowledge of the topics, or if the information is readily available, even
       if the topic will most likely be the subject of upcoming expert reports and expert
       testimony. Any such testimony will be binding on the State of New Mexico and
       the State of New Mexico on behalf of the New Mexico Environment ... The State
       of New Mexico will produce a witness or witnesses who can testify regarding
       information known or reasonably available to it regarding Topics 2, 3, 4, 5 and 6,
       as modified below, that has not already been disclosed or is not publicly available.
       Any witness presented by the State of New Mexico will not be required to educate
       himself/herself regarding information available to other state agencies or
       departments.

Special Master's Order at 11-13. The Special Master recognized that:

       as a practical matter any witness(es) produced by the State of New Mexico to testify
       on these topics may not be able to offer much, if anything, in the way of substantive
       testimony but the United States is entitled to inquire about the requested topics that
       relate to the State of New Mexico's claims for damages. As the United States
       argued at the hearing, the witness may simply say the State does not have any new
       information reasonably available to it and the State will be relying on expert witness
       testimony on these topics.

Special Master's Order at 13, n.4.

       After finding that they were overbroad in time, needed to have a definition modified, were

overbroad in general, were unduly burdensome, or were not proportional to the needs of the case,

the Special Master modified Topics 2-6 to read:

                                                  7
      Case 1:16-cv-00465-WJ-LF Document 696 Filed 03/05/21 Page 8 of 14




       2. The work done by the New Mexico Abandoned Mine Land Program to identify
       and survey abandoned mines within the State of New Mexico, including
       determining whether abandoned mines contain impounded water that could present
       an environmental hazard and/or present the risk of a blowout. For purposes of this
       topic the definition of "abandoned mine" will be as set forth by the Special
       Master in his July 27 Order (Doc. 748 at 3) and consistent with that Order, the
       topic is limited to the time period of January 1, 2010 through August 5, 2015.
       For purposes of this topic "environmental hazard" refers to releases which
       "may contain CERCLA hazardous substances and/or contaminants regulated
       under the Clean Water Act."

       3. The practices, procedures, and policies of the New Mexico Abandoned Mine
       Land Program with respect to remediation and/or reclamation of abandoned mines
       in the State of New Mexico including but not limited to site health and safety plans,
       safety training, opening abandoned mines, drilling into abandoned mines,
       measuring impounded water in abandoned mines, mapping abandoned mines,
       insuring the stability of walls or structures of abandoned mines during the work,
       and installation sump basins or drainage ponds in connection with abandoned
       mines. For purposes of this topic the definition of "abandoned mine" will be
       as set forth by the Special Master in his July 27 Order (Doc. 748 at 3) and
       consistent with that Order, the topic is limited to the time period of January 1,
       2020 through August 5, 2015.

       4. Any Assessments that the New Mexico Department of Taxation and Revenue
       has conducted after August 5, 2015 on the factors affecting impact of the Gold
       King Mine release on the amount of tax revenue collected by the State of New
       Mexico from 2010 to present.

       5. Any Assessments that the New Mexico Department of Tourism has conducted
       after August 5, 2015 on factors affecting the impact of the Gold King Mine
       release on tourism in the State of New Mexico from 2010 to present.

       6. Any Assessments that the New Mexico Department of Agriculture has
       conducted on factors affecting after August 5, 2015 on the impact of the Gold
       King Mine release on agriculture in New Mexico, and in particular, the County
       of San Juan, County in the State of New Mexico, from 2010 to present.

Special Master's Order at 13-16 (modifications bolded). The Special Master also ordered:

       If the United States requests, the State of New Mexico will contact the New Mexico
       [Abandoned Mines Land Program, Department of Taxation and Revenue,
       Department of Tourism and Department and Department of Agriculture] to see if
       [they] will consent to have one or more persons voluntarily testify as to [the relevant
       Topics]. If so, that person or persons' testimony will be binding on the New Mexico
       [Abandoned Mines Land Program, Department of Taxation and Revenue,
       Department of Tourism and Department and Department of Agriculture]. If the

                                                 8
       Case 1:16-cv-00465-WJ-LF Document 696 Filed 03/05/21 Page 9 of 14




       New Mexico [Abandoned Mines Land Program, Department of Taxation and
       Revenue, Department of Tourism and Department and Department of Agriculture]
       is not willing to voluntarily produce a witness, the United States may issue a
       subpoena and a notice of deposition to the New Mexico [Abandoned Mines Land
       Program, Department of Taxation and Revenue, Department of Tourism and
       Department and Department of Agriculture] on [the relevant] topics as clarified
       above.

Special Master's Order at 13-16.

       The United States objects to the Special Master's Order that the State of New Mexico's

witness: (i) is not required to educate himself/herself regarding information available to other state

agencies or department; and (ii) is not required to testify about information unless it has not already

been disclosed or is not publicly available. See Objections at 12-13. The United States asserts

that such limitations are inconsistent with the scope of Rule 30(b)(6).

       The United States asserts that "[b]ecause Rule 30(b)(6) is not limited to information within

an organization's control, organizations are obligated to seek out information and documents from

available third party resources," stating:

       Here, information held by State agencies other than NMED is "known or
       reasonably available to the New Mexico Plaintiff. The New Mexico Plaintiff can—
       if it so chooses—designate individuals from State agencies, such as the New
       Mexico Tax and Revenue Department, to testify on Topics 2, 3, 4, 5, and 6. As in
       Ecclesiastes, the New Mexico Plaintiff's purported lack of "control" of individuals
       from other State agencies does not negate the plaintiff's duty to produce Rule
       30(b)(6) deponents. 497 F.3d at 1146. At the very least, the New Mexico Plaintiff
       must ..."seek out information and documents from available third party sources,"
       such as State agencies other than NMED, to prepare a Rule 30(b)(6) deponent. 277
       F.R.D. at 696. If the State agencies refuse to cooperate, and the New Mexico
       Plaintiff is unable otherwise to reasonably obtain information to address the topic,
       then the New Mexico Plaintiff's "30(b)(6) obligation [will be] extinguished. Id. at
       697."

Objections at 13-15 (citing Ecclesiastes 9:10-11-12, Inc. v. LMC Holding Co.,497 F.3d 1135, 1146

(10th Cir. 2007) ("corporations have an affirmative duty to make available as many persons as

necessary to give complete, knowledgeable, and binding answers on the corporation's behalf ...



                                                  9
      Case 1:16-cv-00465-WJ-LF Document 696 Filed 03/05/21 Page 10 of 14




This duty is not negated by a corporation's alleged lack of control over potential Rule 30(b)(6)

deponents")). The United States also asserts that a "Rule 30(b)(6) witness 'must not only testify

about facts within the corporation's knowledge, but also its subjective beliefs and opinions,' as well

as 'its interpretation of documents and events.'" Objections at 16 (quoting district court cases). The

United States objects that the Special Master's "Order prevents the United States from obtaining

the New Mexico Plaintiff's position beliefs, or interpretation of information that has already been

disclosed or is publicly available." Objections at 16.

       The Court overrules the United States' Objections to the limitations in the Special Master's

Order regarding Topics 2-6. The Special Master has ordered the State of New Mexico to produce

a witness or witnesses who can testify regarding information known or reasonably available to it

regarding Topics 2, 3, 4, 5 and 6, and if requested by the United States, to contact the appropriate

State department to determine if the agency voluntarily consents to provide a witness to testify on

the relevant topic. The limitations that the State of New Mexico's witness need not educate

himself/herself regarding information available to other state agencies or department nor testify

about information unless it has not already been disclosed or is not publicly available are

appropriate. Without those limitations, and with numerous State agencies and over 100,000

produced documents, the deposition of the State's witness would be unduly burdensome. The

testimony of the State's witness will be binding on the State. The United States will have the

opportunity to obtain additional information from the State through its experts and from the other

State agencies either through the agency voluntarily consenting to provide a witness or through a

subpoena.

Excusing New Mexico Plaintiff from Testifying on Matters Central to its own Allegations




                                                 10
      Case 1:16-cv-00465-WJ-LF Document 696 Filed 03/05/21 Page 11 of 14




       The United States objects to the Special Master's Order excusing New Mexico and NMED

from identifying a deponent for Topics 1(c), 7, and 8, because "[t]hese topics concern matters

central to the New Mexico Plaintiff's own allegations" and New Mexico and NMED "cannot be

excused from providing any testimony whatsoever on these topics." Objections at 18.

Topic 1(c)

       Topic 1(c) reads: "1. The New Mexico Environment Department's authority and duties

with respect to: (a) short-term emergency response costs, (b) long term monitoring and

preparedness planning, and (c) recovering economic damages for economic losses in the form of

reduced business activity and lost tax revenue." Notice of Deposition at 2, Doc. 884-1, filed

October 26, 2020. New Mexico and NMED objected to Topic 1 because it "improperly seeks legal

conclusions regarding that authority and those duties," but stated NMED "can and will testify as

to the amount and nature of those costs outlined in subtopics (a) and (b)." New Mexico and

NMED's Motion for Protective Order at 19, Doc. 884, filed October 26, 2020. The Special Master

granted the Motion for Protective Order as to Topic 1(c) because a "question that asks for a

governmental department's legal basis to conduct activities and its legal duties with respect to those

activities asks for a legal conclusion and is not appropriate in a Rule 30(b)(6) deposition." Special

Master's Order at 12.

       The United States asserts that:

       Topic 1(c) does not, on its face, call for legal opinions ... Although the topic asks
       for "authority and duties," the New Mexico Plaintiff agreed to designate
       representatives for Topics 1(a) and 1(b), which share the same phrase ... Moreover,
       the topic is central to the New Mexico Plaintiff's case because the plaintiff has
       represented that the NMED "is the one identified by the State to be in charge of
       remediation, restoration, and any and all damages that flow from that ... One
       example of a factual question that is warranted under Topic 1(c), therefore, is
       whether the NMED has ever claimed lost tax revenues in any prior action.

Objections at 19-20.

                                                 11
      Case 1:16-cv-00465-WJ-LF Document 696 Filed 03/05/21 Page 12 of 14




       Topic 1(c), on its face, does call for a legal conclusion. While New Mexico and NMED

agreed to designate a deponent to testify to costs related to Topics 1(a) and 1(b), that does not

require that the deponent also testify about the authority and duties with respect to recovering

economic damages for economic losses in the form of reduced business activity and lost tax

revenue. Despite the United States' assertion that there are factual questions "warranted under

Topic 1(c)" such as "whether the NMED has ever claimed lost tax revenues in any prior action,"

Topic 1(c), as worded, does not seek testimony regarding factual matters. The Court overrules the

United States' objection regarding Topic 1(c). See JPMorgan Chase Bank v. Liberty Mut. Ins. Co.,

209 F.R.D. 361, 362 (S.D.N.Y. 2002) ("depositions, including 30(b)(6) depositions, are designed

to discover facts, not contentions or legal theories, which, to the extent discoverable at all prior to

trial, must be discovered by other means").

Topics 7 and 8

       Topics 7 and 8 read:

       7. Any assessment that the New Mexico Energy, Minerals and Natural Resources
       Department, the New Mexico Department of Game and Fish, the New Mexico
       Department of Health, New Mexico State University, the New Mexico Bureau of
       Geology and Mineral Resources, the New Mexico Water Resources Research
       Institute, the New Mexico Institute of Mining and Technology, or the University of
       New Mexico, or any other New Mexico state agency or entity conducted on the
       effect of the August 5, 2015, Gold King Mine release on the environment in New
       Mexico.

       8. Any assessment that the New Mexico Energy, Minerals and Natural Resources
       Department, the New Mexico Department of Game and Fish, the New Mexico
       Department of Health, New Mexico State University, the New Mexico Bureau of
       Geology and Mineral Resources, the New Mexico Water Resources Research
       Institute, the New Mexico Institute of Mining and Technology, or the University of
       New Mexico, or any other New Mexico state agency or entity conducted on the
       effects of any releases since August 2015 from the Gold King Mine or the
       Sunnyside Mine pool on the environment in New Mexico.

Notice of Deposition at 3-4,



                                                  12
      Case 1:16-cv-00465-WJ-LF Document 696 Filed 03/05/21 Page 13 of 14




       The Special Master ordered that the "State of New Mexico need not produce a witness to

testify regarding Topics 7 and 8 because they are overbroad, unduly burdensome, not proportional

to the needs of the case, and unworkable as presently written." Special Master's Order at 16. The

Special Master went on to state that he "is reluctant to impose additional burdens on agencies,

departments, and institutions that have previously produced, either through public records requests

or prior subpoenas, all their reports, assessments, and studies," and that "if the United States

believes there are reports, studies, or assessments that the State of New Mexico, the United States,

or some other party has not yet discovered on" Topics 7 and 8, "the United States may issue a

subpoena" to the appropriate organization with the subpoenas being "limited to those reports,

assessments, and studies that have not been previously produced or are not publicly available."

Special Master's Order at 16-17.

       The United States objects to the Special Master ordering that the State of New Mexico need

not produce a witness to testify regarding Topics 7 and 8. The United States asserts that ordering

a witness to testify regarding Topics 7 and 8 is not unduly burdensome:

       because preparing a representative to testify is the concomitant obligation from the
       privilege of being able to use the corporate form in order to conduct business. As
       the Special Master pointed out, and the plaintiff agreed, if asked about reports from
       other State agencies, a representative of the plaintiff would likely say only, "I've
       read the report. It says what it says." If that is all the representative deponent will
       say, then the burden of preparation will be light. But Rule 30(b)(6) entitles the
       United States to ask about the plaintiff's "subjective beliefs and opinions," as well
       as "its interpretation of documents." The Order's alternative that the United States
       serve subpoenas on State agencies is unsatisfactory because the United States
       seeks—and is entitled to—testimony and admission from the plaintiff concerning
       matters central to its own allegations.

Special Master's Order at 22 (citations omitted).

       The Court overrules the United States' Objections regarding Topics 7 and 8. The State of

New Mexico and NMED state "there are over 100" State agencies and departments and that the



                                                 13
      Case 1:16-cv-00465-WJ-LF Document 696 Filed 03/05/21 Page 14 of 14




three nonparty state universities "together employ thousands of professors, in addition to myriad

graduate students, doctoral candidates, and others who feasibly could be read into the overbroad

topics." Response at 17-18. The State of New Mexico and NMED also state that "[d]uring the

meet-and-confer process and also at oral argument, the US refused to revise Topics 7 and 8."

Response at 17. Preparing one or more witnesses on Topics 7 and 8 would be unduly burdensome

because the Topics, as worded, would require identifying and reviewing all reports and other

documents for each state agency to determine whether each document contained a relevant

assessment.

       IT IS ORDERED that the United States’ Objections to the Special Master's Order on New

Mexico's Motion for Protective Order, Doc. 1004, filed January 6, 2021, are OVERRULED.



                                            ________________________________________
                                            WILLIAM P. JOHNSON
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               14
